Opinion.

Per curiam:
We must regard this case as resting on circumstantial testimony. The alleged confession proved by the son of defendant is no confession at all, and that proved by the witness, Carter, is almost equally as meagre and does not impress us as being probable. Indeed, it seems so improbable as to be difficult of belief. Regarded as a case of circumstantial testimony, it does not come up to the standard essential in that class of cases, and the judg*573ment of conviction must be reversed as not warranted by tbe evidence.
Judgment reversed and new trial awarded.